Beck, J.
The Revision, section 1065, provides that municipal corporations may condemn and take private property for the purpose of establishing or extending streets, upon *508making application, in writing, to the county judge of the proper county, who thereupon, after due notice, shall appoint a jury of three disinterested persons to assess the compensation to be paid the land owner. Upon the return of the verdict or report of the jury, the court (county court) was required to make proper order in relation to the payment of the compensation assessed, and was empowered to require adverse claimants to interplead, in order to settle the rights of all persons interested, and, also, to direct as to the time and manner in which the possession of the property should be taken by the city. § 1066.
An appeal is allowed to any party interested, or, in the language of the statute, “ the finding of the jury or the order of the court” may be “reviewed in the district court,” upon filing a petition in the county court upon which the last-named court is required to make a report “ in the nature of a bill of exceptions,” of the facts, etc. The petition and report were required to be filed in the district court, and, in the language of the statute, “ the matter shall be heard and determined by said court, and if the court shall find that right and justice have not been done, a new assessment may be ordered by a jury in said court, or the judgment of the court below affirmed.” The act establishing circuit courts clothes them with exclusive jurisdiction of all actions and proceedings of which the county courts or judges before had cognizance. Acts twelfth General Assembly, ch. 86, § 3. Section 1 of this act gives the district and circuit courts concurrent jurisdiction “ of all appeals in special proceedings for the assessment of damages on the establishment or location of highways, railroads and other public improvements, or the taking of private property for public use.” This section, we have held, is not repealed by chapter 153, acts thirteenth General Assembly, and the jurisdiction thereby conferred is retained by the circuit courts. See Davey v. The Burlington, Cedar Rapids and Minnesota Railroad Co., 31 *509Iowa, 553. The case before us is a special proceeding for “tbe talcing of private property for public use.” The district court, therefore, has jurisdiction to entertain tbe appeal taken therein.
But tbe petition requbed by section 1067 of tbe Revision, above cited, was not filed in tbe circuit court upon which a report in tbe nature of a bill of exceptions could have been filed. Tbe appeal authorized by tbe statute can only be taken in tbe manner therein pointed out. That course was not pursued, and tbe district court therefore could not entertain tbe appeal, and for that reason properly sustained tbe motion to dismiss it. It requires neither tbe citation of authorities nor tbe statement of legal principles to support a doctrine so familiar as those we here announce.
Affirmed.